                            UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

KENNETH TABAZCKA,

                        Plaintiff,

v.                                                          Case No: 6:19-cv-2402-Orl-22GJK

MIRAMED REVENUE GROUP, LLC,

                        Defendant.


                            ORDER DIRECTING COMPLIANCE

       The Court, on its own initiative, has reviewed the file in this case. The Plaintiff filed his

Notice of Pendency of Related Actions (Doc. No. 6) but failed to file his Certificate of Interested

Persons. It is hereby

       ORDERED that no later than January 27, 2020, the Plaintiff shall file a written response

why sanctions should not be imposed for failure to respond to the Interested Persons Order (Doc.

No. 3), responses to which were due by January 6, 2020.         Failure to respond shall result in

sanctions being imposed upon counsel.

       DONE and ORDERED in Chambers, in Orlando, Florida on January 13, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties
